IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-40772
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LISA FONTENOT,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:01-CR-253-2
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lisa Fontenot (Fontenot) appeals the sentence imposed by

the district court following her guilty-plea conviction for

possession with intent to distribute and distribution of crack

cocaine within 1,000 feet of a public school under 21 U.S.C.

§ 860.   Fontenot argues that the district court erred in

declining to depart further downward from the Sentencing

Guidelines in imposing her sentence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40772
                               -2-

     “A district court has almost complete discretion to

determine the extent of a departure under [U.S.S.G.] § 5K1.1,”

and that decision may be reviewed by this court only if “the

district court was mistaken about its authority.”    United States

v. Cooper, 274 F.3d 230, 248, 249 (5th Cir. 2001).   In addition,

“something in the record [must] indicate that the district court

held such an erroneous belief.”   United States v. Yanez-Huerta,

207 F.3d 746, 748 (5th Cir. 2000) (internal quotation marks,

alteration, and citation omitted).

     The record does not show that the district court refused

to depart further downward on Fontenot’s sentence based upon a

mistaken belief that it could not do so.   Rather, the district

court denied Fontenot’s requested additional downward departure

because it was not warranted.   Because the district court did not

misapprehend its authority under the Sentencing Guidelines, we

lack jurisdiction to hear this appeal.   Accordingly, Fontenot’s

appeal is DISMISSED.